DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,371,634. This is a statutory double patenting rejection.
Regarding claims 10-13, the claims are identical to claims 1-4 of the US Patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grot et al. US Pub. No. 2014/0199016 in view of Finkelstein et al. US Pub. No. 2015/0293021.
Regarding claim 2, Grot teaches a system including an instrument configured to interface with an assay chip (Figure 5, 502; paragraphs 24 and 61), the system comprising: 
a plurality of sample wells, each of at least a portion of the plurality of sample wells configured to receive a sample (Figure 5, 506; paragraphs 62; although not show, the apparatus comprises a plurality of apertures which are sample well. Each well has its own associated sensor, paragraph 63 “detector elements…that are optically couple to a given reaction region”); 
at least one excitation light source configured to excite the sample of the at least a portion of the plurality of sample wells (Figure 5, 506; paragraph 62); and 
at least one optical element configured to direct emission energy from each sample well of the at least a portion of the plurality of sample wells (Figure 5, 508; paragraph 63; “light channeling components 508 to efficiently direct emitted light from the reaction regions to a detector layer 512”).
Grot is silent with respect to a pulsed excitation light source.
However, Grot teaches nucleic acid sequencing (paragraph 61).
Finkelstein teaches a pulsed excitation light source (paragraph 8 and 48).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a pulsed excitation light source for the purposes of temporally separating the fluorescence signal from different genotypes allowing for more accurate DNA sequencing (paragraph 8).
Regarding claim 3, further comprising a plurality of sensors, each of at least some of the plurality of sensors corresponding to a sample well of the plurality of sample wells, wherein each of at least some of the plurality of sensors is configured to detect emission energy from the sample in a respective sample well (Figure 5, 512; paragraph 24 and 61; although not show, the apparatus comprises a plurality of apertures which are sample well. Each well has its own associated sensor, paragraph 63 “detector elements…that are optically couple to a given reaction region”).
Regarding claim 8, wherein the sample is a biological sample (Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).).
Regarding claim 9, wherein the biological sample comprises a protein (Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grot and Finkelstein as applied to claim 3 above, and further in view of Nakata et al. US Pub. No. 2014/0131593.
Regarding claim 4, Grot and Finkelstein are silent with respect to  wherein each of at least some sensors of the plurality of sensors is configured to aggregate, into at least one bin, charge carriers produced in response to the emission energy.
Nakata teaches wherein each of at least some sensors of the plurality of sensors is configured to aggregate, into at least one bin, charge carriers produced in response to the emission energy (paragraph 73). Nakata teaches using an ultra-high sensitivity photodetector capable of detecting the arrival of a single photon. Accordingly, light detection is in the form of photon counting that is carried out in a mode in which the number of photons arriving at the photodetector in a prescribed unit time period (bin time), such as every 10 microns, is successively measured over a prescribed amount of time, and chronological light intensity data is in the form of chronological photon count data. (paragraph 73). AS seen in Figure 6a and 6b, the detector is capable of creating bins aggregating the number of photon collect in each time bin for the detection of fluorescence (abstract).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein each of at least some sensors of the plurality of sensors is configured to aggregate, into at least one bin, charge carriers produced in response to the emission energy for the purposes of allowing for increased time resolution of fluorescent particles increasing the accuracy of time fluorescence measurements using a single photodetector.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grot and Finkelstein as applied to claim 2 above, and further in view of Aravanis et al. US Pub. No. 2005/0083522.
Regarding claim 5, Grot and Finkelstein are silent with respect to further comprising: an optical housing having an opening; and at least one alignment component configured to mechanically position the assay chip on the outside of the optical housing to overlap with the opening when the assay chip interfaces with the instrument.
Aravanis teaches an optical housing having an opening(Figure 7a, support 148 has internal spaces i.e. openings 176, 178, and 180; paragraph 68).; and at least one alignment component configured to mechanically position the assay chip on the outside of the optical housing to overlap with the opening when the assay chip interfaces with the instrument (Figure 7a, the assay 152, paragraph 63, is held in place mechanically by the notch in 156 and aligned with the opening 178 of the housing 146 such that light from the light source 142 is directed to the assay)
It would have been obvious to a person having ordinary skill in the art at the time of filing to have  an optical housing having an opening; and at least one alignment component configured to mechanically position the assay chip on the outside of the optical housing to overlap with the opening when the assay chip interfaces with the instrument for the purposes of increasing alignment between the light source and the sensor increasing the accuracy of measurements.
Regarding claim 6, Aravanis teaches wherein the at least one pulsed excitation light source is configured to emit excitation energy through the opening of the optical housing (Figure 7a).
Regarding claim 7, Aravanis teaches wherein the at least one alignment component includes a plurality of alignment components positioned around the opening (Figure 7a, the assay 152 is held in place by three walls of a notch which are a plurality of components).
Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grot et al. US Pub. No. 2014/0199016 in view of Finkelstein et al. US Pub. No. 2015/0293021 and Nakata et al. US Pub. No. 2014/0131593.
Regarding claim 14, Grot teaches a system including an instrument and an assay chip configured to interface with the instrument(Figure 5, 502; paragraphs 24 and 61), the system comprising: 
at least one excitation light source configured to produce excitation light(Figure 5, 506; paragraph 62);  
a plurality of sample wells, each of at least some of the plurality of sample wells being configured to receive a sample, the sample to emit emission energy upon excitation by the excitation light; and a plurality of sensors, each of at least some of the plurality of sensors corresponding to a sample well of the plurality of sample wells, wherein each of at least some of the plurality of sensors is configured to detect emission energy from the sample in a respective sample well (Figure 5, 506; paragraphs 62; although not show, the apparatus comprises a plurality of apertures which are sample well. Each well has its own associated sensor, paragraph 63 “detector elements…that are optically couple to a given reaction region”), 
Grot is silent with respect to a pulsed excitation light source and wherein each of at least some sensors of the plurality of sensors is configured to aggregate, into at least one bin, charge carriers produced in response to the emission energy.
However, Grot teaches nucleic acid sequencing (paragraph 61).
Finkelstein teaches a pulsed excitation light source (paragraph 8 and 48).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a pulsed excitation light source for the purposes of temporally separating the fluorescence signal from different genotypes allowing for more accurate DNA sequencing (paragraph 8).
Nakata teaches wherein each of at least some sensors of the plurality of sensors is configured to aggregate, into at least one bin, charge carriers produced in response to the emission energy (paragraph 73). Nakata teaches using an ultra-high sensitivity photodetector capable of detecting the arrival of a single photon. Accordingly, light detection is in the form of photon counting that is carried out in a mode in which the number of photons arriving at the photodetector in a prescribed unit time period (bin time), such as every 10 microns, is successively measured over a prescribed amount of time, and chronological light intensity data is in the form of chronological photon count data. (paragraph 73). AS seen in Figure 6a and 6b, the detector is capable of creating bins aggregating the number of photon collect in each time bin for the detection of fluorescence (abstract).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein each of at least some sensors of the plurality of sensors is configured to aggregate, into at least one bin, charge carriers produced in response to the emission energy for the purposes of allowing for increased time resolution of fluorescent particles increasing the accuracy of time fluorescence measurements using a single photodetector.
Regarding claim 15, further comprising at least one element configured to direct the emission energy in a particular direction, wherein the at least one element is selected from a group consisting of a refractive element, a diffractive element, a plasmonic element, and a resonator (Figure 5, 508; paragraph 63; “light channeling components 508 to efficiently direct emitted light from the reaction regions to a detector layer 512”).
Regarding claim 16, Grot, Finkelstein and Nakata are silent with respect to wherein the assay chip is configured to be connected to and removed from the instrument.
MPEP section 2144.04 teaches In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.")
Obvious to have wherein the assay chip is configured to be connected to and removed from the instrument for the purposes of increasing the usability of the device by allowing the assay to be swapped out for a new assay.
Regarding claim 17, wherein the sample is a biological sample (Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).).
Regarding claim 18, wherein the biological sample comprises a protein (Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).).
Regarding claims 19-21, Grot teaches wherein the optical distance between a sample well of the plurality of sample wells and the corresponding sensor of the plurality of sensors is less than 30, 5,and 1 cm (Figure 5a; paragraph 100).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 and 13 of U.S. Patent No. 11,175,227. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 2, All of the limitations of claims 2 can be found in claim 10 of the US patent.
Regarding claim 3, All of the limitations of claim 3 can be found in claim 10 of the US patent.
Regarding claim 4, All of the limitations of claim 4 can be found in claim 10 of the US patent.
Regarding claim 5, All of the limitations of claim 5 can be found in claim 12 of the US Patent.
Regarding claims 8 and 9, Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).
Regarding claim 14, all of the limitations of the claim can be found in claim 10.
Regarding claim 15, all of the limitations of the claim can be found in claim 10.
Regarding claim 16, all of the limitations of the claim can be found in claim 13.
Regarding claims 17 and 18, Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).
Regarding claims 19-21, all of the limitations of the claim can be found in claim 16.
Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of U.S. Patent No. 11,175,227 and further in view of Aravanis et al. US Pub. No. 2005/0083522.
Regarding claim 6, Aravanis teaches wherein the at least one pulsed excitation light source is configured to emit excitation energy through the opening of the optical housing (Figure 7a).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have  wherein the at least one pulsed excitation light source is configured to emit excitation energy through the opening of the optical housing for the purposes of increasing alignment between the light source and the sensor increasing the accuracy of measurements.
Regarding claim 7, Aravanis teaches wherein the at least one alignment component includes a plurality of alignment components positioned around the opening (Figure 7a, the assay 152 is held in place by three walls of a notch which are a plurality of components).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have  wherein the at least one alignment component includes a plurality of alignment components positioned around the opening for the purposes of increasing alignment between the light source and the sensor increasing the accuracy of measurements.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877